Illinois Official Reports

                                  Supreme Court



                          People v. LeFlore, 2015 IL 116799




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. KEITH
Court:               LeFLORE, Appellee.



Docket No.           116799



Filed                May 21, 2015



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Kane County, the Hon. Allen
                     M. Anderson, Judge, presiding.



Judgment             Appellate court affirmed in part and reversed in part.
                     Circuit court affirmed in part and reversed in part.
                     Cause remanded.


Counsel on           Lisa Madigan, Attorney General, of Springfield, and Joseph H.
Appeal               McMahon, State’s Attorney, of St. Charles (Carolyn E. Shapiro,
                     Solicitor General, and Michael M. Glick and Eldad Z. Malamuth,
                     Assistant Attorneys General, of Chicago, and Patrick Delfino,
                     Lawrence M. Bauer and Jay Paul Hoffmann, of the Office of the
                     State’s Attorneys Appellate Prosecutor, of Elgin, of counsel), for the
                     People.

                     Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg,
                     Deputy Defender, and Darren E. Miller, Assistant Appellate Defender,
                     of the Office of the State Appellate Defender, of Chicago, and
                     Christopher D. Moore, law student, for appellant.
     Justices                 JUSTICE THOMAS delivered the judgment of the court, with
                              opinion.
                              Chief Justice Garman and Justices Kilbride and Karmeier concurred in
                              the judgment and opinion.
                              Justice Burke dissented, with opinion, joined by Justices Freeman and
                              Theis.



                                               OPINION

¶1         Defendant, Keith LeFlore, was charged with aggravated robbery, robbery and burglary in
       connection with an April 24, 2009, robbery of a gas station in Aurora, Illinois. Defendant filed
       a pretrial motion to quash arrest and suppress evidence, arguing that police improperly used a
       Global Positioning System (GPS) device without a warrant to track the movements of a vehicle
       he used. The trial court denied the motion. Following a jury trial, defendant was convicted of
       all charges, and sentenced to 20 years in prison on the aggravated robbery charge. The
       appellate court reversed and remanded. We allowed the State’s petition for leave to appeal. Ill.
       S. Ct. R. 315 (eff. July 1, 2013).

¶2                                          BACKGROUND
¶3         In April 2009, Aurora police received a tip from the Crime Stoppers hotline that defendant
       was committing burglaries on the west side of Aurora and bringing “various items” into his
       apartment complex. The police located defendant’s address at the apartment complex after a
       data search. Police also discovered that defendant was on mandatory supervised release from
       prison. They also knew that in a recent police encounter defendant had been arrested for
       fleeing in a red Kia Spectra with license plate X743***. The Kia was registered to Stephanie
       Powell, who lived at the same address as defendant.
¶4         On April 23, 2009, Aurora police detective Jeremy Shufelt placed a GPS device under the
       rear bumper of the Kia while it was parked at the apartment complex where defendant resided.
       Detective Shufelt did not obtain a warrant to place the GPS device on the car’s exterior. Early
       the next morning, a local gas station located a few minutes from defendant’s residence was
       held up. Tracking from the GPS device showed that the Kia was parked near the gas station at
       the time it was robbed around 4:40 a.m.
¶5         A surveillance camera captured the robbery on video. It showed that the robber used what
       looked like a shotgun. He took the cash drawer and a carton of Newport cigarettes from the
       cashier and fled. The video also showed that the robber was wearing a pair of Steve Madden
       athletic shoes, which have a distinctive striping pattern on them.
¶6         On the evening of the same day as the robbery, police conducted a parole search of
       defendant’s residence. Defendant arrived at the apartment complex driving the Kia at the same
       time the police were conducting their search of his residence. Defendant was taken into
       custody for driving with a revoked license. He was wearing Steve Madden athletic shoes.
       During the search, the police recovered a hollow metal cane that had the rubber tip removed
       from the end.


                                                  -2-
¶7          When defendant was interviewed, the police told him that he had been under surveillance,
       but they did not tell him about the use of the GPS device. The police also told him that the
       apartment complex’s video camera showed him leaving early in the morning. After the police
       placed the metal cane in the interview room, defendant confessed, explaining that he made the
       cane look like a gun by removing the rubber stopper at the end and placing a black
       grocery-type bag around the center. The cashier from the store later picked defendant out of a
       photo lineup.
¶8          Defendant was eventually charged with aggravated robbery, robbery and burglary in the
       circuit court of Kane County. Defendant filed a motion to quash his arrest and suppress
       evidence, arguing that it was solely through information received through the GPS tracking
       device that defendant became a suspect in the robbery and therefore all the evidence against
       him should be suppressed. The trial court denied the motion, finding that the use and “the
       existence” of the GPS device, which did not interfere with defendant’s possessory interest in
       the vehicle, did not constitute a search under either the federal or state constitutions. Relying
       upon United States v. Knotts, 460 U.S. 276 (1983), United States v. Karo, 468 U.S. 705 (1984),
       and United States v. Garcia, 474 F.3d 994 (7th Cir. 2007), as controlling authority, the court
       concluded that the fourth amendment was not violated because “the information secured by the
       police was equal to what personal surveillance would have revealed and [was] available from
       the observations that could have been made on or about the public way or the publicly
       accessible locations.”
¶9          Defendant represented himself at his trial and the jury found him guilty of all charges. The
       trial court entered judgment on the aggravated battery charge and sentenced defendant to 20
       years in prison. On appeal, defendant argued that the trial court erred in denying his motion to
       quash arrest and suppress evidence, and that the court erroneously allowed him to waive
       counsel without properly admonishing him under Illinois Supreme Court Rule 401(a) (eff. July
       1, 1984).
¶ 10        While this case was pending on appeal in the appellate court, the United States Supreme
       Court decided United States v. Jones, 565 U.S. ___, ___, 132 S. Ct. 945, 948-49 (2012), which
       held that the attachment of a GPS tracking device and the subsequent use of the device to
       monitor a vehicle’s movements on public streets was a search under the fourth amendment
       because the placement of the device constituted an unlawful trespass. Also while this case was
       pending on appeal, the Supreme Court decided Davis v. United States, 564 U.S. ___, 131 S. Ct.
       2419 (2011). In Davis, the Court applied the good-faith exception to the exclusionary rule to an
       automobile search conducted by a state police officer “in objectively reasonable reliance on
       binding judicial precedent.” Id. at ___, 131 S. Ct. at 2428-29.
¶ 11        Prior to the oral argument before the appellate court in the present case, the State submitted
       Jones as additional authority. 2013 IL App (2d) 100659, ¶ 83 (Birkett, J., concurring in part
       and dissenting in part). The parties were then directed to address Davis and whether the
       good-faith exception applied. Id. At oral argument, the State argued that Knotts and Karo were
       “binding precedent” at the time the search was conducted, and defendant argued that those two
       cases were distinguishable because they involved “beeper” tracking devices and not the more
       advanced GPS technology used here. Id. ¶ 108.
¶ 12        A divided appellate court reversed defendant’s conviction based on Jones and remanded
       for further proceedings to determine whether defendant borrowed the vehicle with Powell’s


                                                    -3-
       consent so as to establish standing under Jones. Id. ¶ 29 (majority opinion). The appellate court
       majority accepted defendant’s argument that the good-faith exception to the exclusionary rule
       was not applicable due to the more advanced nature of GPS tracking. Id. ¶¶ 44-45. However,
       Justice Birkett in his partial dissent determined, among other things, that the good-faith
       exception applied and that the evidence that resulted from the GPS tracking should not be
       excluded. He concluded that the trial court correctly ruled that Knotts and Karo were “binding
       precedent” that controlled the outcome at the time the search was conducted in April 2009. Id.
       ¶ 115 (Birkett, J., concurring in part and dissenting in part). Finally, the appellate court was in
       unanimous agreement that the defendant’s convictions must be reversed and the cause
       remanded for a new trial based on the trial court’s failure to properly admonish defendant
       pursuant to Supreme Court Rule 401(a) (Ill. S. Ct. R. 401(a) (eff. July 1, 1984)). 2013 IL App
       (2d) 100659, ¶ 60.
¶ 13       We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2013).
       Before this court, the State concedes that the appellate court correctly determined that
       defendant must be retried based on the lack of proper admonishments under Supreme Court
       Rule 401(a). The State contends, however, that upon remand for a new trial, there is no need
       for the trial court to hold a new suppression hearing. In that regard, three issues are raised
       before this court: (1) whether the fourth amendment permitted police to place a GPS device on
       a car associated with defendant, where defendant was on mandatory supervised release from
       prison at the time and thus had a diminished expectation of privacy from that of an ordinary
       citizen; (2) whether defendant is entitled to a remand to present new evidence to establish his
       interest in the Kia so that he can avail himself of the holding in Jones; and (3) whether the
       good-faith exception to the exclusionary rule is applicable under the circumstances of this case
       so that the evidence compiled against defendant as a result of the installation and use of the
       GPS device should not be excluded. For the reasons that follow, we find that the good-faith
       exception to the exclusionary rule is applicable and that a new suppression hearing is therefore
       not warranted. Because this issue is dispositive, we find it unnecessary to address the two other
       issues raised by the parties.

¶ 14                                            ANALYSIS
¶ 15       The fourth amendment to the United States Constitution provides that:
                   “[t]he right of the people to be secure in their persons, houses, papers, and effects,
               against unreasonable searches and seizures, shall not be violated, and no Warrants shall
               issue, but upon probable cause, supported by Oath or affirmation, and particularly
               describing the place to be searched, and the persons or things to be seized.” U.S. Const.,
               amend. IV.
¶ 16       In a similar fashion, the Illinois Constitution provides that:
                   “[t]he people shall have the right to be secure in their persons, houses, papers and
               other possessions against unreasonable searches, seizures, invasions of privacy or
               interceptions of communications by eavesdropping devices or other means. No warrant
               shall issue without probable cause, supported by affidavit particularly describing the
               place to be searched and the persons or things to be seized.” Ill. Const. 1970, art. I, § 6.
       This court interprets the search and seizure clause of the Illinois Constitution in “limited
       lockstep” with its federal counterpart. People v. Caballes, 221 Ill. 2d 282, 314 (2006).

                                                    -4-
¶ 17        Searches conducted without a warrant are per se unreasonable under the fourth amendment
       subject only to a few exceptions. Katz v. United States, 389 U.S. 347, 357 (1967). The
       Supreme Court created the exclusionary rule as a general deterrent to future fourth amendment
       violations. Arizona v. Evans, 514 U.S. 1, 10 (1995). Despite the exclusionary rule’s
       relationship to the fourth amendment, however, there is no constitutional right to have the
       fruits of an illegal search or seizure suppressed at trial. United States v. Katzin, 769 F.3d 163,
       170 (3d Cir. 2014) (en banc) (noting that the fourth amendment “ ‘says nothing about
       suppressing evidence in violation of [its] command’ ” (citing Davis, 564 U.S. at ___, 131 S. Ct.
       at 2426)). The judicially created doctrine of exclusion at times suppresses the evidence and
       makes it unavailable for trial. However, even when a fourth amendment violation has
       occurred, the evidence that resulted will not be suppressed when the good-faith exception to
       the exclusionary rule applies. Katzin, 769 F.3d at 169-70.
¶ 18        In the present case, we need not determine whether Aurora police conducted an
       unreasonable search in violation of Jones. Nor do we need to remand for further proceedings to
       determine whether defendant had a sufficient possessory interest in the Kia to avail himself of
       the holding in Jones. This is because even assuming that the search violated the fourth
       amendment, the good-faith exception is applicable and suppression is not warranted.
¶ 19        Defendant seeks to avoid that result by arguing that Aurora police do not fall under the
       good-faith exception as explained in Davis because Knotts and Karo are distinguishable cases
       that the officers could not have reasonably relied upon. Defendant argues that both cases are
       distinguishable because they involved beeper tracking and not GPS technology and did not
       involve a trespass of the device onto the vehicle’s exterior without the consent of the owner.
       Defendant also argues that police could not have reasonably relied upon Garcia, a Seventh
       Circuit Court of Appeals case directly on point, because that case “is not binding precedent on
       Illinois courts.” In defendant’s view, binding precedent only exists if it is from the same
       jurisdiction in which the case is prosecuted, is followed by police to the “letter,” and is on all
       fours with the case to be decided.
¶ 20        As we will explain more fully below, defendant’s reading of Davis is incorrect and too
       narrow. Acceptance of the narrow interpretation of Davis proposed by defendant would mean
       neglecting or ignoring the important principles that have been set forth by the Supreme Court
       to help determine whether the good-faith exception to the exclusionary rule should apply in
       any given case. We also note at the outset that all of the federal circuits that have considered
       post-Jones whether the good-faith exception applies in cases of warrantless GPS searches
       conducted pre-Jones have rejected a narrow reading of Davis and have instead concluded that
       the good-faith exception applies under circumstances identical to the present case. E.g., United
       States v. Katzin, 769 F.3d 163 (3d Cir. 2014) (en banc) (although the facts of Knotts and Karo
       differ from Jones, it is the rationale that underpins those decisions that is considered binding
       appellate precedent and that it was objectively reasonable for the officers to rely upon the
       precedent under Davis); United States v. Stephens, 764 F.3d 327, 338 (4th Cir. 2014)
       (“[w]ithout the benefit of hindsight *** and with no contrary guidance from the Supreme
       Court or this Court, *** a reasonably well-trained officer in this Circuit could have relied on
       Knotts as permitting the type of warrantless GPS usage in this case”); United States v. Brown,
       744 F.3d 474, 478 (7th Cir. 2014) (rehearing and rehearing en banc denied) (observing that “all
       of the extant appellate precedent is on the side of applying Davis” and its good-faith exception
       to “all pre-Jones GPS tracking,” even when installation was nonconsensual and without a

                                                   -5-
       warrant (emphasis in original)); United States v. Aguiar, 737 F.3d 251, 261 (2d Cir. 2013)
       (found that at the time police placed the GPS tracking device on the defendant’s car in 2009,
       law enforcement could reasonably rely upon the binding appellate precedent of Knotts and
       Karo); United States v. Sparks, 711 F.3d 58, 65 (1st Cir. 2013) (noting that even though the
       circuit had not addressed warrantless GPS tracking prior to Jones, the Supreme Court’s
       decision in Knotts was “sufficiently clear and apposite” to trigger Davis’s good-faith
       exception); see also Kelly v. State, 82 A.2d 205, 214 (Md. 2013) (the state’s highest court
       determined that Knotts was sufficient binding appellate precedent in Maryland to authorize
       GPS tracking at the time officers installed the device to the defendant’s vehicle pre-Jones).

¶ 21                        I. Exclusionary Rule and the Good-Faith Exception
¶ 22       We turn now to the guiding principles that should govern any analysis as to the
       applicability of the exclusionary rule or its good-faith exception. There is no constitutional
       right to have the evidence resulting from an illegal search or seizure suppressed at trial. Katzin,
       769 F.3d at 170 (quoting Davis, 564 U.S. at ___, 131 S. Ct. at 2426). The mere fact of a fourth
       amendment violation does not mean that exclusion necessarily follows. Id. Instead, application
       of the exclusionary rule has been restricted to those “unusual cases” where it can achieve its
       sole objective: to deter future fourth amendment violations. Id. (citing United States v. Leon,
       468 U.S. 897, 909 (1984)). The Supreme Court has repeatedly expressed the notion that
       “exclusion ‘has always been our last resort, not our first impulse.’ ” Herring v. United States,
       555 U.S. 135, 140 (2009).
¶ 23       In order for exclusion of the evidence to apply, the deterrent benefit of suppression must
       outweigh the “substantial social costs.” Leon, 468 U.S. at 907. “ ‘Exclusion exacts a heavy toll
       on both the judicial system and society at large,’ because it ‘almost always requires courts to
       ignore reliable, trustworthy evidence bearing on guilt or innocence,’ and ‘its bottom-line
       effect, in many cases, is to suppress the truth and set the criminal loose in the community
       without punishment.’ ” Stephens, 764 F.3d at 335 (quoting Davis, 564 U.S. at ___, 131 S. Ct. at
       2427). “As this result conflicts with the ‘truth-finding functions of judge and jury,’ United
       States v. Payner, 447 U.S. 727, 734 *** (1980), exclusion is a ‘bitter pill,’ Davis, 131 S. Ct. at
       2427, swallowed only as a ‘last resort,’ Hudson, 547 U.S. at 591, 126 S. Ct. 2159.” Katzin, 769
       F.3d at 171. In order for the exclusionary rule to be appropriate then, the deterrent benefits
       must outweigh its heavy costs. Davis, 564 U.S. at ___, 131 S. Ct. at 2427.
¶ 24       Where the particular circumstances of a case show that police acted with an “ ‘objectively
       “reasonable good-faith belief” that their conduct [was] lawful,’ ” or when their conduct
       involved only simple, isolated negligence, there is no illicit conduct to deter. Katzin, 769 F.3d
       at 171 (quoting Davis, 564 U.S. at ___, 131 S. Ct. at 2427-28, quoting Leon, 468 U.S. at 909).
       In such a case, “ ‘the deterrence rationale loses much of its force and exclusion cannot pay its
       way.’ ” (Internal quotation marks omitted.) Id. (quoting Davis, 564 U.S. at ___, 131 S. Ct. at
       2428, quoting Leon, 468 U.S. at 907 n.6, 919). Thus, exclusion is invoked only where police
       conduct is both “sufficiently deliberate” that deterrence is effective and “sufficiently culpable”
       that deterrence outweighs the cost of suppression. Herring, 555 U.S. at 144; Katzin, 769 F.3d
       at 171.
¶ 25       The “pertinent analysis of deterrence and culpability is objective, not an inquiry into the
       subjective awareness of arresting officers.” (Internal quotation marks omitted.) Herring, 555


                                                    -6-
       U.S. at 145. Thus, in determining whether the good-faith exception applies, a court must ask
       “the objectively ascertainable question whether a reasonably well trained officer would have
       known that the search was illegal in light of all of the circumstances.” (Internal quotation
       marks omitted.) Id. (quoting Leon, 468 U.S. at 922 n.23).

¶ 26                   II. Davis’s Application to the Specific Circumstances Before It
¶ 27       In Davis, the Supreme Court applied the good-faith exception in one specific instance: to
       an automobile search following an arrest conducted by a local Greenville, Alabama, city police
       officer investigating a state DUI offense. The question for the Court was whether the officer
       could have reasonably relied upon an Eleventh Circuit Court of Appeals precedent as authority
       for his conduct in deciding to search the vehicle. In that case, police found in the course of their
       search a handgun in defendant’s jacket left inside the vehicle, and defendant was subsequently
       prosecuted for a firearm charge in federal court. Davis held that “searches conducted in
       objectively reasonable reliance on binding appellate precedent are not subject to the
       exclusionary rule.” Davis, 564 U.S. at ___, 131 S. Ct. at 2423-24. The Court explained that
       “[a]n officer who conducts a search in reasonable reliance on binding appellate precedent does
       no more than ac[t] as a reasonable officer would and should act under the circumstances.
       [Citation.] The deterrent effect of exclusion in such a case can only be to discourage the officer
       from do[ing] his duty.” (Internal quotation marks omitted.) Id. at ___, 131 S. Ct. at 2429. Of
       paramount importance to the Court’s holding was the lack of police culpability:
                    “Under our exclusionary-rule precedents, [the] acknowledged absence of police
                culpability dooms Davis’s claim. Police practices trigger the harsh sanction of
                exclusion only when they are deliberate enough to yield ‘meaningfu[l]’ deterrence, and
                culpable enough to be ‘worth the price paid by the justice system.’ [Citation.] The
                conduct of the officers here was neither of these things. The officers who conducted the
                search did not violate Davis’s *** rights deliberately, recklessly, or with gross
                negligence. [Citation.] Nor does this case involve any ‘recurring or systemic
                negligence’ on the part of law enforcement. [Citation.] The police acted in strict
                compliance with binding precedent, and their behavior was not wrongful. Unless the
                exclusionary rule is to become a strict-liability regimen, it can have no application in
                this case. Indeed, in 27 years of practice under Leon’s good-faith exception, we have
                ‘never applied’ the exclusionary rule to suppress evidence obtained as a result of
                nonculpable, innocent police conduct.” Id. at ___, 131 S. Ct. at 2428-29.
¶ 28
¶ 29        Thus, if it can be said in the present case that “binding appellate precedent” existed on
       April 23, 2009, allowing for warrantless GPS use when Detective Shufelt installed the device,
       then Davis controls without a doubt and the exclusionary rule does not apply. However, even if
       it could be concluded that “binding appellate precedent” did not exist in this case, it would not
       end the inquiry. It would still be necessary to conduct the “good-faith inquiry” and consider
       “whether a reasonably well trained officer would have known that the search was illegal in
       light of all of the circumstances.” (Internal quotation marks omitted.) Herring, 555 U.S. at 145.
       Clearly, application of the good-faith inquiry is not limited to the specific circumstances
       addressed by the Supreme Court in Davis or any other Supreme Court case. Stephens, 764 F.3d
       at 336. The Supreme Court has found the exclusionary rule to be inapplicable in a variety of


                                                    -7-
       settings after undertaking the good-faith analysis, and the fact that a court might apply the
       good-faith exception in a new context not yet addressed by the Supreme Court does not mean
       that it is creating a “new, freestanding exception” to the exclusionary rule. Id. at 336 n.10; see
       also Davis, 564 U.S. at ___, 131 S. Ct. at 2428 (noting that “[t]he Court has over time applied
       this ‘good-faith’ exception across a range of cases”).

¶ 30                     III. Exclusionary Rule Does Not Apply for Three Reasons
¶ 31       We find that application of the exclusionary rule to this case is not appropriate for three
       reasons. First, the exclusionary rule does not apply because at the time of Detective Shufelt’s
       conduct in April 2009, the United States Supreme Court’s decisions in Knotts and Karo were
       “binding appellate precedent” that he could have reasonably relied upon. Second, we find in
       the alternative that, pursuant to the Supreme Court’s general good-faith analysis, the police
       conduct in relying on the legal landscape that existed at the time was objectively reasonable
       and a reasonable officer had no reason to suspect that his conduct was wrongful under the
       circumstances. And third, this case fits squarely within the specific holding of Davis, because
       United States v. Garcia, 474 F.3d 994, 996-97 (7th Cir. 2007), was binding precedent as far as
       the Aurora police detective was concerned and he stood in exactly the same shoes as the
       Alabama police officer in Davis that relied upon binding Eleventh Circuit Court of Appeals
       precedent when he conducted a search in the course of investigating a state law traffic offense.
       Accordingly, suppression of the evidence is not warranted for each of these reasons.

¶ 32                      IV. Knotts and Karo Were Binding Appellate Precedent
¶ 33       There is no question that decisions of the United States Supreme Court interpreting fourth
       amendment law are binding precedent for Illinois police officers and Illinois courts. We
       conclude that the Supreme Court cases of Knotts and Karo clearly authorized the police
       conduct in this case. Even though the underlying facts of those cases differ from the facts of the
       present case, it is the rationale that underlies those cases that is relevant to our discussion. See
       Katzin, 769 F.3d at 173-74; Stephens, 764 F.3d at 337-38.
¶ 34       In Knotts, the police were investigating suspects relative to a conspiracy to manufacture
       illegal drugs. Knotts, 460 U.S. at 278. The police arranged for one of the suspects to voluntarily
       take into his vehicle a container of chloroform that, unbeknownst to the suspect, contained a
       beeper. By tracking the signals emitted from the beeper, police were able to locate it at
       defendant’s secluded manufacturing site. The defendant sought to suppress the evidence that
       was obtained as a result of the warrantless monitoring of the beeper. The Supreme Court held
       that the use of the beeper to track a vehicle was not a search under the fourth amendment. Id. at
       285. The Court explained that “[a] person traveling in an automobile on public thoroughfares
       has no reasonable expectation of privacy in his movements from one place to another,” and the
       beeper simply revealed what could have been seen by the public through visual surveillance
       and it made no difference that the officers’ “sensory faculties” were augmented by its use. Id.
       at 281, 282.
¶ 35       In Karo, the defendant ordered 50 gallons of ether (for use in cocaine smuggling) from an
       informant. Karo, 468 U.S. at 708. After obtaining the informant’s consent, federal agents
       substituted one of the informant’s cans of ether with its own can, which contained a beeper.
       Defendant bought the can and took it into his car. For the next several months, the agents


                                                    -8-
       monitored the beeper to determine the location of the ether. One of the questions presented
       before the Supreme Court was whether the warrantless installation of the beeper was legal. Id.
       at 711.
¶ 36       The Court in Karo concluded that the warrantless installation of the beeper did not violate
       the fourth amendment. Id. at 713. The Court found that the transfer of the can with the beeper
       did not convey any information, and although there was a potential that the defendant’s privacy
       could be invaded, the transfer itself infringed no privacy interest. Id. at 712. Moreover, the
       Court found that the transfer was not a seizure despite the “technical trespass on the space
       occupied by the beeper,” which the Court referred to as “unknown and unwanted foreign
       object.” Id. The Court then proceeded to “broadly discredit[ ] the relevance of trespass in the
       context of electronic surveillance of vehicles: ‘[A] physical trespass is only marginally
       relevant to the question of whether the Fourth Amendment has been violated, ... for an actual
       trespass is neither necessary nor sufficient to establish a constitutional violation.’ ” Katzin, 769
       F.3d at 175 (quoting Karo, 468 U.S. at 712-13); see also Aguiar, 737 F.3d at 261 (also noting
       that Karo discounted the importance of trespass in placing a tracking device).
¶ 37       As the Court of Appeals, Second Circuit, explained in Aguiar:
               “Karo’s de minimis treatment of the trespass issue gave no indication that the issue of
               trespass would become the touchstone for the analysis in Jones. Moreover, Karo’s
               brushing off of the potential trespass fits logically with earlier Supreme Court decisions
               concluding that ‘the physical characteristics of an automobile and its use result in a
               lessened expectation of privacy therein.’ ” Aguiar, 737 F.3d at 261 (quoting New York
               v. Class, 475 U.S. 106, 112 (1986) (to examine the exterior of an automobile does not
               constitute a search)).
       See also Cardwell v. Lewis, 417 U.S. 583, 591 (1974) (plurality opinion) (warrantless taking of
       paint scrapings from the exterior of a vehicle does not constitute an unlawful search). 1
¶ 38       We conclude that it was objectively reasonable for the police to rely upon Knotts and Karo
       for the conclusion that warrantless installation and monitoring of the GPS device was legal.
       We acknowledge that the facts are different here, but again it was reasonable for Detective
       Shufelt to rely upon the legal principles set forth by the Supreme Court. Here, police monitored
       the movement of the Kia by GPS not by a beeper signal. But there is no legally significant
       difference between the two technologies, and in both cases the devices were “unknown and
       unwanted objects.” Moreover, the police surreptitiously affixed a GPS device to the underside
       of the Kia’s bumper rather than surreptitiously “tricking him into unwittingly taking the GPS
       device into his vehicle,” but otherwise the conduct of law enforcement here “echoed that in
       Knotts and Karo.” Katzin, 769 F.3d at 176. Just like in Karo, the attachment of the GPS device
       did not itself convey any information or infringe any privacy interest apart from its use.
¶ 39       We fully agree with the conclusion reached by the United States Court of Appeals, Third
       Circuit, in its en banc decision in Katzin in considering the same issue under the identical facts

           1
            It must be recognized that there would have been no merit to any argument raised before Jones that
       a physical trespass to private property, standing alone, would constitute a search. See, e.g., Florida v.
       Riley, 488 U.S. 445, 459 n.3 (1989) (noting that Katz v. United States, 389 U.S. 347, 351 (1967), “made
       plain that the question whether or not the disputed evidence had been procured by means of a trespass
       was irrelevant”).

                                                       -9-
       presented here: “It would have been objectively reasonable for a law enforcement officer to
       conclude that Karo’s sweeping rejection of the trespass theory applied not only to the [federal]
       agents’ elaborate ruse therein, but also to the unremarkable strategy of magnetically attaching
       a battery-operated GPS unit onto the exterior of a vehicle. In sum *** the Supreme Court’s
       rationale was broad enough to embrace the agents’ conduct, and their reliance on this binding
       appellate precedent was objectively reasonable under Davis.” Katzin, 769 F.3d at 175.

¶ 40                   V. Conclusion That Knotts and Karo Are Binding Precedent
                          for Pre-Jones GPS Searches Is Supported by All of the
                        Federal Court of Appeals Decisions to Address the Issue
¶ 41       In the aftermath of Jones, all of the federal circuit court of appeals decisions to directly
       consider whether Knotts and/or Karo are binding appellate precedent under Davis—so that
       evidence obtained through warrantless GPS installation and use pre-Jones should not be
       excluded—have answered the question in the affirmative and have applied the good-faith
       exception. See United States v. Katzin, 769 F.3d 163, 173-75 (3d Cir. 2014); United States v.
       Stephens, 764 F.3d 327, 338 (4th Cir. 2014); United States v. Aguiar, 737 F.3d 251, 261-62 (2d
       Cir. 2013); see also United States v. Brown, 744 F.3d 474, 478 (7th Cir. 2014) (finding Knotts
       and Karo are binding appellate precedent for purposes of consensual GPS installation and
       subsequent monitoring; and stating that “all of the extant appellate precedent is on the side of
       applying Davis[’s]” good-faith exception to all nonconsensual searches conducted pre-Jones
       as well, and doubting the deterrent benefit of prohibiting police from relying on out-of-circuit
       authority just because a particular circuit lacks its own authority); United States v. Sparks, 711
       F.3d 58, 65, 67 (1st Cir. 2013). 2 Thus, the First, Second, Third and Fourth Circuits all clearly
       hold that Knotts and/or Karo are binding appellate precedent for purposes of Davis.
       Additionally, many of the other circuits will likely not have much opportunity to address this
       precise point because they already had decided cases before Jones was decided, holding that
       warrantless attachment and use of a GPS device on a suspect’s vehicle was acceptable under
       Knotts and/or Karo. Consequently, there would be no need to consider Knotts and Karo
       specifically as supporting application of the good-faith exception where their own circuit
       precedent had already existed. See, e.g., United States v. Hernandez, 647 F.3d 216, 220-21 (5th
       Cir. 2011) (relying on Knotts and its own prior precedent on beepers to hold that warrantless
       GPS attachment and monitoring was not a search in a case decided before Jones); United
       States v. Garcia, 474 F.3d 994, 996-97 (7th Cir. 2007) (same holding that warrantless GPS
       installation and use was not a search); United States v. Marquez, 605 F.3d 604, 610 (8th Cir.
       2010) (GPS installation and use requires only reasonable suspicion, not a warrant); United
       States v. Pineda-Moreno, 591 F.3d 1212, 1215-17 (9th Cir. 2010) (GPS installation and use is
       not a search); United States v. McIver, 186 F.3d 1119, 1126-27 (9th Cir. 1999) (holding that
       GPS installation was not a search); United States v. Smith, 387 F. App’x 918, 921 (11th Cir.
       2010) (per curiam) (installation of a GPS device did not violate the fourth amendment because
       the defendant had no reasonable expectation of privacy in the exterior of his vehicle). There is,
           2
            Sparks also relied upon its own pre-Jones precedent in United States v. Moore, 562 F.2d 106 (1st
       Cir. 1977), a case decided years before Knotts. Sparks did not delineate where its reliance on Knotts
       ended and its reliance on Moore began, but Sparks relied upon Knotts as binding appellate precedent for
       the same reasons we do. See Sparks, 711 F.3d at 65-67.

                                                     - 10 -
       then, nearly a clean sweep across the federal circuits holding that Knotts and Karo are
       controlling precedent for GPS searches pre-Jones, and there is not any definitive authority to
       the contrary. Cf. United States v. Maynard, 615 F.3d 544 (D.C. Cir. 2010) (holding only that
       prolonged use of a GPS device, for 28 days, violated the fourth amendment, a question it
       considered specifically reserved by Knotts).
¶ 42       The first of several such cases to squarely address, after Jones and Davis, the issue of
       whether Knotts and Karo can be considered binding precedent for GPS searches conducted
       before Jones was the Second Circuit’s decision in United States v. Aguiar, which we have
       already quoted above. It will suffice to note that Aguiar unequivocally held that Knotts and
       Karo were binding precedent at the time police installed the GPS device on January 23, 2009,
       and then used it for the next 11 days. Aguiar, 737 F.3d at 261. Aguiar concluded that those
       cases were sufficient precedent for police to reasonably conclude that a warrant was not
       necessary. Id. In reaching this conclusion, the court noted that all of the circuits to consider
       warrantless GPS installation pre-Jones had concluded the same, and that no unsettling
       authority existed among the circuits until at least August 2010 when the District of Columbia
       Circuit in Maynard, 615 F.3d at 565, found only that prolonged use of GPS tracking for 28
       days, 24 hours a day, violated the fourth amendment. 3 Aguiar further noted its conclusion that
       the officers relied in good faith on Knotts in placing the GPS device on the defendant’s vehicle
       was reinforced by the fact that many of its sister circuits had reached similar results. Aguiar,
       737 F.3d at 262. The court further noted that “[t]hese [out-of-circuit] cases are not binding
       precedent and thus do not control our analysis ***, but do support the conclusion that relying
       on Knotts was objectively reasonable.” Id. 4
¶ 43       The next United States Court of Appeals decision to address whether Knotts and Karo are
       binding precedent for GPS searches pre-Jones was rendered by the Fourth Circuit in United
       States v. Stephens, 764 F.3d 327 (4th Cir. 2014). In Stephens, federal and state law
       enforcement officers in the Baltimore area were investigating the defendant, a convicted felon,
       for possible drug and firearm charges. On May 13, 2011, a Baltimore police officer, acting
       without a warrant, placed a GPS device under the rear bumper of the defendant’s vehicle.
       Three days later, Baltimore city police tracked defendant in the vehicle. When the defendant
       arrived at his destination, the officers searched the vehicle and found a loaded handgun. The
       defendant was charged with state law crimes and remained in state custody for about three
       months, until a federal grand jury indicted the defendant on a federal firearm charge. The State

           3
             This was the case taken up by the Supreme Court, now captioned United States v. Jones, 565 U.S.
       ___, 132 S. Ct. 945 (2012), which brought forth a “tectonic shift” in the legal landscape, to hold that the
       installation and use of the GPS device was an illegal search because of the trespass to the vehicle’s
       exterior. In Maynard, the defendant apparently thought any question as to a possible trespass due to the
       attachment of the GPS was so well settled that he did not raise it. Moreover, Maynard rested its holding
       on the prolonged surveillance (28 days duration), a question it considered left open by Knotts.
       Maynard, 615 F.3d at 558.
           4
             Aguiar stated that in the aftermath of Jones, there was a split in the circuits, as United States v.
       Katzin, 732 F.3d 187, 210 (3d Cir. 2013), “adopted a much stricter rule” declining to apply the
       good-faith exception because Knotts and Karo were distinguishable based on the lack of physical
       intrusion in those cases. Aguiar, 737 F.3d at 260. However, the Third Circuit granted rehearing en banc
       in Katzin, vacated its previous decision, and instead held that Knotts and Karo were indeed binding
       appellate precedent under Davis.

                                                       - 11 -
       of Maryland dismissed the charges after the federal indictment. Id. at 330. The cause then
       proceeded in federal court. Defendant then filed a motion to suppress based on Jones, which
       was denied by the district court. Id.
¶ 44        The Fourth Circuit in Stephens affirmed the denial of the suppression motion. Id. at 339. In
       so doing, it began by rejecting the defendant’s narrow view of the good-faith inquiry. Id. at
       337. It noted that “Davis merely establishes the inapplicability of the exclusionary rule in one
       specific circumstance. Davis does not, however, alter the general good-faith inquiry which, we
       reiterate, requires consideration of whether a reasonably well-trained officer would have
       known that a search was illegal in light of all of the circumstances.” Id. The court then stated
       that in May 2011, when the search was conducted, which was before Jones, neither the
       Supreme Court nor the Fourth Circuit had expressly approved or disapproved of warrantless
       GPS usage. Id. It then noted that Knotts was “not exactly on point.” Id. But that it was
       “ ‘widely and reasonably understood to stand for the proposition that the Fourth Amendment
       simply was not implicated by electronic surveillance of public automotive movements’
       [citation], and it was the ‘foundational Supreme Court precedent for GPS-related cases’
       [citation].” Id. at 338. The court continued: “After Jones, we know that such an interpretation
       of Knotts is incorrect. Without the benefit of hindsight, however, and with no contrary
       guidance from the Supreme Court or this Court, we believe that a reasonably well-trained
       officer in this Circuit could have relied upon Knotts as permitting the type of warrantless GPS
       usage in this case.” Id.
¶ 45        The Stephens court found its conclusion to be undergirded by Maryland state law precedent
       (see Kelly, 82 A.3d at 216) holding that Knotts was binding appellate court precedent in
       Maryland under Davis, and therefore, “Maryland police officers could ‘reasonably rely on
       Knotts, pre-Jones, in affixing a GPS tracking device to the vehicle of a person under their
       investigation for the purpose of conducting surveillance.’ ” Stephens, 764 F.3d at 338. The
       court noted that the fact that defendant was later charged federally did not alter its
       determination. Id. The court then rejected the defendant’s argument that Maryland state law
       was irrelevant because the investigation was federal. Id. at 338 n.13. The court further noted
       that it was a joint state and federal investigation. Id. Moreover, the court observed that “ ‘in the
       initial stages of a criminal investigation, it may be anything but clear whether the conduct
       being investigated violates state law, federal law, or both,’ [citation] and ‘the decision with
       respect to the court in which charges are to be brought is often made by the Office of the United
       States Attorney and the state prosecutor, not the investigating officer,’ [citation].” Id.
¶ 46        The most recent federal court of appeals case to hold that Knotts and Karo are “binding
       appellate precedent” under Davis is United States v. Katzin, 769 F.3d 163 (3d Cir. 2014)
       (decided en banc on rehearing), where the court conducted an excellent and exhaustive
       analysis of the issues. In Katzin, local police officers and the FBI were investigating a series of
       burglaries of pharmacies in the greater Philadelphia area. Id. at 167. On December 13, 2010,
       officers attached a GPS device to the undercarriage of defendant’s van while it was parked on
       a public street. Two days later the van was tracked to a certain pharmacy that was burglarized
       at the time defendant’s van was there. The defendant was eventually pulled over by state police
       and defendant was found with items consistent with the burglary of the pharmacy. Id. at 168




                                                    - 12 -
¶ 47       For the same reasons noted above, Katzin found Knotts and Karo to be binding precedent
       under Davis and law enforcement’s reliance upon it to be objectively reasonable. Additionally,
       Katzin rejected a narrow reading of Davis by noting the following:
               “[I]f binding appellate precedent specifically authorizes the precise conduct under
               consideration, then it will likely be binding appellate precedent *** under Davis.
               However, this does not make the reverse syllogism true, namely, that if a case is
               binding appellate precedent under Davis, then it must specifically authorize the precise
               conduct under consideration. Davis’ holding is broader: ‘[e]vidence obtained during a
               search conducted in reasonable reliance on binding precedent is not subject to the
               exclusionary rule.’ [Citation.] While reliance is likely reasonable when the precise
               conduct under consideration has been affirmatively authorized by binding appellate
               precedent, it may be no less reasonable when the conduct under consideration clearly
               falls well within rationale espoused in binding appellate precedent, which authorizes
               nearly identical conduct.
                   Accordingly, what is far more important to our conclusion is that, despite these few
               dissimilarities [i.e., clandestinely installing a GPS to the exterior of the van rather than
               clandestinely tricking him into unwittingly taking the beeper device into his vehicle],
               the agents’ nearly identical conduct fits squarely within the rationale of these
               decisions.” Id. at 176.
¶ 48       Katzin then found in the alternative that even if the factual dissimilarities somehow
       disqualified Knotts and Karo from being binding precedent, which could be reasonably relied
       upon under Davis, the inquiry would not end there. Katzin noted that Davis was “but one
       application of the good faith exception,” although undoubtedly the most analogous one. Id. at
       177. Katzin further noted that “[e]ven where Davis does not control, it is our duty to consider
       the totality of the circumstances to answer the objectively ascertainable question whether a
       reasonably well trained officer would have known that the search was illegal.” (Internal
       quotation marks omitted.) Id. It further explained that:
               “Davis did not begin, nor end, with binding appellate precedent. Rather, binding
               appellate precedent informed—and ultimately determined—the Supreme Court’s
               greater inquiry: whether the officers’ conduct was deliberate and culpable enough that
               application of the exclusionary rule would ‘yield meaningful[l] deterrence,’ and ‘be
               worth the price paid by the justice system.’ [Citation.] We must conduct the same
               analysis on the facts before us, even in the absence of binding appellate precedent.” Id.
               at 178.
¶ 49       Katzin then reviewed the legal landscape as it existed at the time law enforcement installed
       the GPS device in December 2010, which included Knotts and Karo and several out-of-circuit
       decisions specifically upholding warrantless GPS installation and tracking. The court found
       that “[g]iven the panoply of authority authorizing their actions, we cannot conclude that a
       ‘reasonably well trained officer would have known that the search was illegal,’ [citation] nor
       that the agents acted with a ‘deliberate, reckless, or grossly negligent disregard for
       [Appellees’] Fourth Amendment rights,’ [citation].” Id. at 184.




                                                    - 13 -
¶ 50                          VI. Objectively Reasonable Good-Faith Belief
¶ 51       This brings us to our second reason for holding that the exclusionary rule is inapplicable
       under the circumstances. We find in the alternative, as the court did in Katzin, that, pursuant to
       the Supreme Court’s general good-faith analysis, the detective’s conduct, in relying on the
       legal landscape that existed at the time the search was conducted, was objectively reasonable,
       and he had no reason to suspect that his conduct was wrongful under the circumstances.
       Therefore, the exclusionary rule cannot be invoked here. It simply cannot be applied to a
       situation where it offers little or no deterrent benefit and where there is not the least bit of
       culpability that can be charged to the officer’s conduct in conducting a warrantless GPS search
       in 2009.
¶ 52       As noted, “when the police act with an objectively reasonable good-faith belief that their
       conduct is lawful ***, the deterrence rationale loses much of its force, and exclusion cannot
       pay its way.” (Internal quotation marks omitted.) Davis, 564 U.S. at ___, 131 S. Ct. at 2427-28
       (quoting Leon, 468 U.S. at 907 n.6). We have already discussed the rationale of Knotts and
       Karo and how they were widely and reasonably understood to stand for the proposition that the
       fourth amendment was simply not implicated by electronic surveillance of automotive
       movements. Moreover, Karo’s “brushing off” and “discount[ing]” of the trespass theory
       meshed logically with earlier Supreme Court decisions concluding that the physical
       characteristics of an automobile and its use result in a lessened expectation of privacy.
       Additionally, it must be conceded that there would have been no merit to any argument raised
       prior to Jones that a physical trespass to the private property of a vehicle’s exterior would have
       constituted a search. See supra ¶ 37 n.1. When all of this is combined with the fact that there
       was no contrary federal circuit court or Illinois precedent in existence—but rather all of the
       federal court of appeals authority was in agreement, including the Seventh Circuit, one of the
       jurisdictions in which the police officers in this case operated, specifically having concluded
       that warrantless installation and use of a GPS device did not violate the fourth amendment
       (Garcia, 474 F.3d at 996-98; McIver, 186 F.3d at 1126-27)—then the circumstances are
       overwhelmingly in favor of concluding that suppression is not warranted here.
¶ 53       Given the state of the law with which police officers were faced in 2009, there is no merit
       to defendant’s intimation that the police in this case were risking that their conduct would be
       held unconstitutional. To characterize the officer’s conduct in such a manner is simply not a
       fair assessment in view of the legal landscape.
¶ 54       There is also no merit to the notion that the good-faith exception may never be applied in a
       state prosecution where local police reasonably rely upon the legal landscape in existence but
       there are no state law cases addressing the issue. “Nothing in Davis itself supports such an
       interpretation.” Stephens, 764 F.3d at 337; see also Brown, 744 F.3d at 478 (questioning
       whether there is any deterrence to be gained by telling police they may not “rely on decisions
       issued by several circuits, just because the circuit covering the state in which an investigation is
       ongoing lacks its own precedent”). And none of the Supreme Court precedent cited by the
       parties supports the idea that police may not rely upon the “ ‘constitutional norm’ ” that has
       been established by the legal landscape. See Katzin, 769 F.3d at 184 (quoting United States v.
       Peltier, 422 U.S. 531, 542 (1975) (where the Court considered the “constitutional norm”
       established by the court of appeals when determining whether an officer “had knowledge, or
       [could] properly be charged with knowledge, that the search was unconstitutional under the


                                                    - 14 -
       Fourth Amendment”)).

¶ 55                    VII. Garcia Was Binding Appellate Precedent Under Davis
¶ 56       The third major point supporting our holding is that for purposes of Davis’s good-faith
       inquiry, the Seventh Circuit Court of Appeals decision in United States v. Garcia, 474 F.3d
       994 (7th Cir. 2007), was “binding appellate precedent” for Illinois police officers that they
       could have reasonably relied upon in 2009. In Garcia, the defendant was a convicted felon who
       had served time for methamphetamine offenses. Id. at 995. Shortly after his release from
       prison, police received a tip from an informant that the defendant was selling meth and wanted
       to start manufacturing it again. The police located defendant’s vehicle and secretly placed a
       GPS device underneath the rear bumper. Evidence was subsequently gathered as a result of the
       GPS tracking that showed that defendant had resumed the manufacture of the illegal drug. Id.
       at 995-96. Garcia specifically rejected the contention that the warrantless installation of the
       GPS device violated the fourth amendment. Id. at 996-98. The court held that “[t]he
       defendant’s contention that by attaching the *** tracking device the police seized his car is
       untenable.” Id. at 996. And there is no search in the attachment either. Id. at 996-97. In so
       holding, Garcia stated the following:
                “But if police follow a car around, or observe its route by means of cameras mounted
                on lampposts or of satellite imaging as in Google Earth, there is no search. Well, but the
                tracking in this case was by satellite. Instead of transmitting images, the satellite
                transmitted geophysical coordinates. The only difference is that in the imaging case
                nothing touches the vehicle, while in the case at hand the tracking device does. But it is
                a distinction without any practical difference.” (Emphasis in original.) Id. at 997.
       Thus, Garcia specifically authorized the police practice of attaching a GPS device to a vehicle
       without a warrant in the Seventh Circuit, which geographically includes Illinois.
¶ 57       Illinois law enforcement’s reliance upon Garcia fits squarely within the specific holding of
       Davis, because it was “binding appellate precedent” in the absence of any contrary Illinois
       state authority as far as the Aurora police detective was concerned, who stood in exactly the
       same shoes as the Alabama police officer in Davis that relied upon binding Eleventh Circuit
       Court of Appeals precedent when he conducted a search in the course of investigating a state
       law traffic offense. Accordingly, suppression of the evidence is not warranted.
¶ 58       In Davis, local police officers in Greenville, Alabama, conducted a routine traffic stop that
       resulted in the arrest of the defendant, the driver of the vehicle, for a state DUI offense. Davis,
       564 U.S. at ___, 131 S. Ct. at 2425. The defendant was handcuffed by police and placed in the
       back of the squad car. Id. at ___, 131 S. Ct. at 2425. Police then searched the passenger
       compartment of the vehicle and found a gun in the defendant’s jacket. Id. at ___, 131 S. Ct. at
       2425. Defendant was ultimately prosecuted in federal court on a firearm charge. Id. at ___, 131
       S. Ct. at 2425-26.
¶ 59       Even after a defendant has stepped out of the vehicle and has been subdued by police, the
       prevailing understanding among courts was that New York v. Belton, 453 U.S. 454 (1981), had
       set down a bright-line rule, authorizing searches incident to arrest regardless of the location of
       the arrestee at the time of the search. Davis, 564 U.S. at ___, 131 S. Ct. at 2424. The federal
       district court in Davis denied the motion to suppress based on Belton. However, while the case
       was pending on appeal, the Supreme Court decided Arizona v. Gant, 556 U.S. 332 (2009),

                                                   - 15 -
       which upset the prevailing interpretation of Belton. Before Gant, the Eleventh Circuit had been
       one of many federal appeals courts to read Belton permissively so as to allow searches of the
       vehicle even after the suspects were handcuffed and placed under arrest. See United States v.
       Gonzalez, 71 F.3d 819, 822 (11th Cir. 1996) (allowing search pursuant to Belton where the
       suspect was already arrested and handcuffed). When the Davis case reached the Supreme
       Court, it consequently became necessary to resolve the question of “whether to apply the
       exclusionary rule when the police *** [rely upon] binding judicial precedent.” Davis, 564 U.S.
       at ___, 131 S. Ct. at 2428.
¶ 60       As noted, the Supreme Court found the Eleventh Circuit precedent in Gonzalez to be
       “binding appellate precedent” for the local Alabama police officers who were conducting a
       routine traffic stop and investigating a purely state traffic offense when they decided to
       conduct a search in objectively reasonable reliance upon Gonzalez. 5 Davis, 564 U.S. at ___,
       131 S. Ct. at 2428. As we have emphasized throughout this opinion, absolutely crucial to the
       decision in Davis was the lack of police culpability. It is hard to fathom, then, how the Aurora
       police officer in the present case—who could have reasonably relied upon Garcia as a case
       directly on point, which was followed to “the letter”—could be considered to be in any
       different position than the Alabama officers in Davis, who relied upon Gonzalez, which was
       followed to the letter. There appears to be no principled basis on which to distinguish Davis
       from the present case, and defendant has not offered one.
¶ 61       The only reason defendant offers for not applying the good-faith exception based on
       reliance upon Garcia is that in the present case, “[t]here is no indication in the record that
       police were doing anything other than investigating a state offense, and [defendant] was
       ultimately charged in state court.” But that is the exact same situation as Davis, where state
       police officers were investigating a state crime they had no reason to believe would be
       prosecuted in federal court. As Davis itself shows, in the initial stages of a criminal
       investigation, it is not clear whether the conduct being investigated will end up supporting a
       violation of state law, federal law, or both. Moreover, the decision as to which court to bring
       the charges, federal or state, is almost certainly never made by the investigating officer. See
       Stephens, 764 F.3d at 338 n.13. Surely, the decision in Davis cannot be read to rest on the
       fortuitous and conceptually irrelevant distinction that—after the search was already
       undertaken and without knowing what it would produce—Davis’s weapon charge could be
       prosecuted in federal court whereas the robbery charge here could not. We decline the
       invitation to presume that the Supreme Court intended such an absurd result.
¶ 62       As a final matter, we address the dissent’s claim that we have made a “deeply troubling
       departure” from the holding in People v. Krueger, 175 Ill. 2d 60 (1996), and People v.
       Madison, 121 Ill. 2d 195 (1988), by recognizing the good-faith exception of Davis. The dissent
       is clearly mistaken in its belief that Krueger and Madison are at odds with the outcome in the
       present case.
¶ 63       In Krueger, this court first addressed the constitutionality of an Illinois statute that allowed
       police to enter a home without first knocking and announcing their office where a warrant had
           5
            At the time the Alabama police officers conducted their search of the vehicle in Davis, the
       Alabama Supreme Court had not specifically addressed the location of the arrestee at the time of arrest.
       See Gundrum v. State, 563 So. 2d 27, 28 (Ala. Crim. App. 1990) (noting that its state supreme court had
       not addressed the issue).

                                                     - 16 -
       been issued pursuant to the no-knock provision contained in the statute. Specifically, the
       statute allowed a no-knock entry if the occupant of the building had possessed a firearm
       “within a reasonable time period.” People v. Krueger, 175 Ill. 2d at 64; 725 ILCS
       5/108-8(b)(2) (West 1994). This court began by noting that the search and seizure clauses of
       both the federal and state constitutions should be measured using the same standard. Krueger,
       175 Ill. 2d at 65 (which held that any variance between the Supreme Court’s construction of
       the fourth amendment and similar provisions in the Illinois Constitution must be based on
       language in our state constitution, or the debates or committee reports of the constitutional
       convention, that indicate that the provisions of our state constitution are intended to be
       construed differently than the provisions of the federal constitution after which they are
       patterned) (citing People v. Tisler, 103 Ill. 2d 226, 235-36 (1984)). Relying upon Wilson v.
       Arkansas, 514 U.S. 927 (1995), and People v. Condon, 148 Ill. 2d 96, 101 (1992), Krueger
       found that although a no-knock entry can be constitutionally permitted if exigent
       circumstances are present, simple possession of firearms by the occupant without more does
       not qualify. Krueger rejected the argument that it would decrease the danger to officers to
       dispense with the usual requirements of knocking and announcing. Krueger, 175 Ill. 2d at
       67-68. This court noted that in a situation where the occupant is not known to be violent, it
       might actually increase the risk of harm to the officers when the occupant is threatened by a
       completely unexpected and unannounced entry. Id. at 68-69.
¶ 64        After finding that the statutory provision in question was unconstitutional, Krueger then
       turned to the question of whether the evidence seized from the defendant’s home pursuant to
       the unconstitutional statute should be excluded from trial. The State urged this court to adopt
       Illinois v. Krull, 480 U.S. 340 (1987), where the Supreme Court applied the good-faith
       exception to the exclusionary rule in the specific instance of a police officer having relied, in
       good faith, on a statute that authorized a warrantless administrative search, but the statute was
       later declared unconstitutional. Krueger, 175 Ill. 2d at 70-71. Krueger recognized that Krull
       was controlling as a matter of federal constitutional law, but Krueger nevertheless held that
       “the exclusionary rule arising out of our state constitution (Ill. Const. 1970, art. I, § 6)
       continues to afford the protection abrogated by Krull.” Id. at 73-74.
¶ 65        In departing from the lockstep doctrine of following Supreme Court decisions in fourth
       amendment cases, Krueger referred to this state’s particular history with respect to the
       exclusionary rule’s application to evidence obtained under an unconstitutional statute:
                “[Our] exclusionary rule has always been understood to bar evidence gathered under
                the authority of an unconstitutional statute (see Brocamp, 307 Ill. 448, (adopting the
                reasoning in Weeks for purposes of our state exclusionary rule); Weeks, 232 U.S. at
                394, 58 L. Ed. at 656, 34 S. Ct. at 345 (making it clear that the federal exclusionary rule
                was intended to apply to evidence gathered by officers acting under ‘legislative ***
                sanction’)), so long as that statute purported to authorize an unconstitutional search or
                seizure (see Michigan v. DeFillippo, 443 U.S. 31, 61 L. Ed. 2d 343, 99 S. Ct. 2627
                (1979) (recognizing a substantive-procedural distinction not at issue here; specifically
                holding that the fourth amendment exclusionary rule did not apply where an ordinance
                was held unconstitutional on vagueness grounds)). Consequently, to adopt Krull’s
                extended good-faith exception would drastically change this state’s constitutional
                law.” Id. at 74-75.


                                                    - 17 -
¶ 66        From the foregoing, it is crystal clear that Krueger held only that the good-faith exception
       as expressed in Krull—which dealt only with an officer’s reliance upon a statute later declared
       unconstitutional—would not be recognized in Illinois for purposes of our state constitution.
       Krueger therefore has no application to the present case where an officer could have
       reasonably relied in objective good faith on binding appellate judicial decisions and the
       constitutional norm that had been established thereby. This is further borne out by Krueger’s
       heavy reliance upon Justice O’Connor’s dissenting opinion in Krull arguing that “ ‘the core
       concern’ ” of the framers of the fourth amendment was the enactment of unconstitutional
       statutes by the legislative branch. Id. at 72 (quoting Krull, 480 U.S. at 362-63 (O’Connor, J.,
       dissenting, joined by Brennan, Marshall and Stevens, JJ.)). Krueger further noted that Justice
       O’Connor found this history illustrative of the fact that the relevant state actors in
       Krull—legislators—often pose a serious threat to fourth amendment values and that this
       presented a clear distinction from the situation in United States v. Leon, 468 U.S. 897 (1984),
       where a judicial officer issues a warrant that is not supported by probable cause. Krueger, 175
       Ill. 2d at 72. We find that the same threat to fourth amendment values that was of concern in
       Krueger is not present when police reasonably rely in objective good faith on judicial
       precedent. Nor is there any concern here of a “grace period” giving effect to the operation of an
       unconstitutional legislative act.
¶ 67        Finally, Krueger expressly reaffirmed that this court would continue to accept both the
       good-faith exception as expressed in Leon and the rationale used to support it. Notably,
       Krueger did not imply that it would refuse to follow any further expansion or a different
       articulation of the good-faith exception made by the Supreme Court in future cases.
¶ 68        Given the actual rationale and holding of Krueger, it is no surprise that defendant did not
       argue before this court that it controlled the outcome here. The dissent’s treatment of it
       obviously misses the mark.
¶ 69        The same can be said for the dissent’s unsolicited reliance upon Madison. In that case, the
       plain language of the statute required police to obtain a warrant before searching and seizing
       evidence discovered during an administrative inspection. Madison, 121 Ill. 2d at 201. The
       Madison court noted that the problem with the State’s argument for application of the
       good-faith exception was that “[t]he officers were acting in defiance of, not reliance on,” the
       plain words of the statute when they conducted their warrantless search and seizure. Id. at 208.
       Such conduct cannot be considered objectively reasonable, and therefore the dissent’s use of
       Madison to support its position is puzzling. Madison would be instructive if, in the present
       case, police had defied the plain language of an existing statute or judicial ruling and
       substituted their own erroneous interpretation. But that of course is not the case here. In trying
       to fit a square peg into a round hole, the dissent seems to purposely ignore that the good-faith
       exception has an objective reasonableness component. See Davis, 564 U.S. at___, 131 S. Ct. at
       2423-24 (“searches conducted in objectively reasonable reliance on binding appellate
       precedent are not subject to the exclusionary rule”); see also Katzin, 769 F.3d at 176 (reliance
       is reasonable “when the conduct under consideration clearly falls within rationale espoused in
       binding appellate precedent, which authorizes nearly identical conduct”).




                                                   - 18 -
¶ 70                                         CONCLUSION
¶ 71       We hold that the good-faith exception applies and that the evidence obtained against
       defendant should not be excluded. We find Knotts, Karo and Garcia to be “binding appellate
       precedent” within the meaning of Davis and that Aurora police could have reasonably relied
       upon such precedent in placing and using the GPS device in 2009. In the alternative, we further
       find that it would have been objectively reasonable for police to rely upon the legal landscape
       and the constitutional norm that had been established at the time of the search that allowed
       warrantless attachment and use of GPS technology. In so doing, we conclude that there was a
       complete lack of police culpability in this case and that there would be little or no deterrent
       value to suppressing the evidence. At the same time, the cost to society of letting a clearly
       guilty repeat offender go free is too great and the exclusionary rule cannot pay its way in this
       case. Finally, we caution that after Jones law enforcement should beware of its holding and
       how it relates to GPS attachment and monitoring.
¶ 72       For the foregoing reasons, we affirm the appellate court’s remand for a new trial because of
       the Rule 401(a) violation. However, we reverse the portion of the appellate court’s judgment
       that vacated the trial court’s order denying defendant’s motion to quash arrest and suppress
       evidence. We also reverse the portion of the appellate court’s judgment that remanded the
       cause for further proceedings on defendant’s motion.

¶ 73      Appellate court affirmed in part and reversed in part.
¶ 74      Circuit court affirmed in part and reversed in part.
¶ 75      Cause remanded.

¶ 76       JUSTICE BURKE, dissenting:
¶ 77       In a deeply troubling departure from this court’s constitutional precedent, the majority now
       recognizes for purposes of our state exclusionary rule the “good-faith” exception to the federal
       exclusionary rule set forth by the United States Supreme Court in Davis v. United States, 564
       U.S. ___, 131 S. Ct. 2419 (2011). Under Davis, when, in good faith, the police conduct an
       unconstitutional search based on their objectively reasonable reliance on “binding appellate
       precedent” which is later overruled, evidence resulting from the search is not subject to the
       federal exclusionary rule. Id. at ___, 131 S. Ct. at 2423-24. Applying Davis to the facts before
       this court, the majority holds that the good-faith exception applies because binding appellate
       precedent at the time of the search authorized the warrantless installation of a GPS device on
       the vehicle driven by defendant. Alternatively, the majority holds that the evidence obtained
       from the GPS device is not subject to suppression because the police reasonably relied upon
       persuasive, nonbinding precedent from other jurisdictions. In applying the good-faith
       exception, the majority unfortunately chooses not to resolve the issue at the heart of this
       case—the constitutionality of warrantless GPS tracking of a suspect by the police.
¶ 78       I disagree with the decision reached by the majority in several respects. First, the
       majority’s extension of the good-faith exception in Davis to our state exclusionary rule is
       directly at odds with People v. Krueger, 175 Ill. 2d 60 (1996), where we refused to recognize a
       good-faith exception for searches conducted in objectively reasonable reliance on a statute
       which is later held to be unconstitutional. In Krueger, we held that the good-faith exception
       was incompatible with the exclusionary rule arising out of our state constitution. We

                                                  - 19 -
       interpreted our exclusionary rule as providing greater protection of a citizen’s right to be free
       from unconstitutional searches and seizures than the federal exclusionary rule. Id. at 73-76. For
       reasons similar to those set forth in Krueger, I would decline the State’s request to recognize
       the Davis good-faith exception for searches conducted in reasonable reliance on binding
       appellate precedent.
¶ 79       The majority’s alternative holding, based on a broad reading of dicta in Davis, amply
       demonstrates why this court should reject Davis as contrary to the Illinois exclusionary rule.
       The majority goes well beyond the holding in Davis and finds that the good-faith exception
       applies to searches conducted in the absence of any binding precedent where the police
       reasonably rely on the prevailing “legal landscape.” The majority also invites the lower courts
       to conduct a general “good-faith inquiry” which is not limited to the specific circumstances in
       Davis or any other Supreme Court case. By reading into Davis a much broader good-faith
       exception than the one delineated in the Court’s holding, the majority affords less protection to
       the rights of Illinois citizens to be free from unconstitutional searches and seizures than
       intended by the Supreme Court. The result will be the erosion, and possible destruction, of the
       exclusionary rule in this state.
¶ 80       Lastly, I disagree with the majority that, at the time the police officers installed the GPS
       device and used it to monitor the vehicle’s movements, there was any relevant, binding
       authority which could have authorized their conduct. The case law cited by the majority is
       either inapposite or was not binding on Illinois state courts. For these reasons, I respectfully
       dissent.

¶ 81                                         BACKGROUND
¶ 82       In 2009, the Aurora police covertly installed a GPS device on a vehicle defendant was
       known to drive for the purpose of tracking defendant’s movements in the vehicle. The police
       did not obtain a warrant prior to installing the GPS device. Location data from the GPS device
       was used to connect defendant to a gas station robbery which took place approximately 24
       hours after the device was installed. Defendant was subsequently arrested and charged with
       aggravated robbery, robbery, and burglary. His motion to quash arrest and suppress the
       evidence gleaned from the GPS tracker was denied, and he was convicted of all charges.
¶ 83       While defendant’s appeal was pending in the appellate court, the United States Supreme
       Court decided United States v. Jones, 565 U.S. ___, 132 S. Ct. 945 (2012). The Jones Court
       held that the government’s installation of a GPS device on a suspect’s vehicle, and its use of
       the device to monitor the vehicle’s movements, constitutes a search under the fourth
       amendment (U.S. Const., amend. IV). Jones, 565 U.S. at ___, 132 S. Ct. at 949. Taking Jones
       into consideration, the appellate court below held that a fourth amendment search took place
       when the police attached the GPS device to the vehicle and used it to track defendant’s
       movements. 2013 IL App (2d) 100659, ¶ 13. Accordingly, the appellate court vacated the trial
       court’s order denying defendant’s motion to quash arrest and suppress evidence. The court
       then remanded the matter for a new suppression hearing to determine whether defendant had a




                                                  - 20 -
       sufficient possessory interest in the vehicle to raise a constitutional claim under Jones. Id.
       ¶ 29. 6
¶ 84       Addressing the State’s appeal of that judgment, the majority now declines to consider
       whether defendant had a sufficient possessory interest in the vehicle to challenge the search
       under Jones, or even whether an unconstitutional search took place in the first instance. Supra
       ¶ 18. Instead, the majority finds that the good-faith exception in Davis applies because the
       police installed the GPS device in objectively reasonable reliance on the “legal landscape” in
       existence at that time, or, alternatively, on binding appellate precedent authorizing the
       installation. Supra ¶ 31. The majority thus finds that defendant is not entitled to a new
       suppression hearing because, even if an unconstitutional search took place, any evidence
       resulting from the search would be admitted upon retrial.

¶ 85                                           ANALYSIS
¶ 86                       I. The Davis Good-Faith Exception Is Incompatible
                                    With Our State Exclusionary Rule
¶ 87       The United States Supreme Court first recognized a limited “good-faith” exception to the
       federal exclusionary rule in United States v. Leon, 468 U.S. 897 (1984). In Leon, the Supreme
       Court held that the fourth amendment exclusionary rule does not bar evidence obtained by a
       police officer who reasonably relies, in objective good faith, on a search warrant issued by a
       neutral and detached magistrate, but which is later found to be unsupported by probable cause.
       Id. at 919-22. The Court reasoned that application of the exclusionary rule in this situation
       would not serve the primary purpose of the rule, which is to deter future police misconduct. Id.
       at 918-21. This court recognized the Leon good-faith exception for purposes of the state
       exclusionary rule in People v. Stewart, 104 Ill. 2d 463, 477 (1984); see also People v. Turnage,
       162 Ill. 2d 299 (1994) (applying Leon).
¶ 88       The Supreme Court extended Leon to a warrantless search for the first time in Illinois v.
       Krull, 480 U.S. 340 (1987). Krull held that the federal exclusionary rule does not bar evidence
       seized by a police officer who reasonably relies, in objective good faith, on a statute
       authorizing a warrantless administrative search, where the statute is later held to be
       unconstitutional. Id. at 349-50. In People v. Krueger, 175 Ill. 2d 60 (1996), however, this court
       declined to recognize Krull’s expansion of the Leon good-faith exception as a matter of state
       constitutional law.
¶ 89       In Krueger, police officers executed a search warrant issued pursuant to a “no-knock”
       statute (725 ILCS 5/108-8(b) (West 1994)), which this court held was unconstitutional under
       both the fourth amendment and article I, section 6, of the Illinois Constitution of 1970.
       Krueger, 175 Ill. 2d at 69-70. The State argued that we should reverse the circuit court’s
       suppression order pursuant to the Krull good-faith exception. We rejected the State’s
       argument, holding that the exclusionary rule arising from article I, section 6, provides greater
       protection from unconstitutional searches and seizures than the federal exclusionary rule. Id. at
       73-74. We observed that this court has the authority to interpret state constitutional provisions

           6
            The appellate court also reversed defendant’s convictions and remanded the matter for a new trial
       based on improper Illinois Supreme Court Rule 401(a) admonishments. The majority affirms this part
       of the appellate court’s judgment.

                                                    - 21 -
       more broadly than the Supreme Court interprets similar provisions of the federal constitution.
       Id. at 74 (citing People v. Perry, 147 Ill. 2d 430, 436 (1992)). We also noted that the
       exclusionary rule is a judicially created remedy with a long history in Illinois, traced back to
       People v. Brocamp, 307 Ill. 448 (1923). In Brocamp, this court adopted an independent state
       exclusionary rule almost 40 years before Mapp v. Ohio, 367 U.S. 643 (1961), made the federal
       exclusionary rule applicable to the states. Krueger, 175 Ill. 2d at 74-75. See also Illinois v.
       Gates, 462 U.S. 213, 221-22 (1983); id. at 251 (White, J., concurring) (a state court may rest a
       decision to modify its state exclusionary rule on adequate and independent state grounds).
¶ 90       In rejecting Krull as a matter of state law, we balanced the legitimate aims of law
       enforcement against the right of our citizens to be free from unreasonable governmental
       intrusion. We found that the citizens’ rights prevailed, holding:
               “[w]e are not willing to recognize an exception to our state exclusionary rule that will
               provide a grace period for unconstitutional search and seizure legislation, during which
               time our citizens’ prized constitutional rights can be violated with impunity. We are
               particularly disturbed by the fact that such a grace period could last for several years
               and affect large numbers of people. This is simply too high a price for our citizens to
               pay. We therefore conclude that article I, section 6, of the Illinois Constitution of 1970
               prohibits the application of Krull’s extended good-faith exception to our state
               exclusionary rule.” Krueger, 175 Ill. 2d at 75-76.
¶ 91       Our decision in Krueger relied on the reasoning set forth in Justice O’Connor’s dissent in
       Krull. See id. at 72-73. Justice O’Connor criticized the Krull majority’s extension of the Leon
       good-faith exception, arguing that this newly created exception was not supported by the
       rationale in Leon. Id. at 72 (citing Krull, 480 U.S. at 361 (O’Connor, J., dissenting, joined by
       Brennan, Marshall and Stevens, JJ.)). First, she observed that, in contrast to a search authorized
       by a facially valid warrant later found to be defective, there was a “ ‘powerful historical basis
       for the exclusion of evidence gathered pursuant to a search authorized by an unconstitutional
       statute.’ ” Id. (quoting Krull, 480 U.S. at 362 (O’Connor, J., dissenting, joined by Brennan,
       Marshall and Stevens, JJ.)). Second, Justice O’Connor argued that legislators were much more
       likely to pose a threat to fourth amendment protections than a neutral magistrate issuing a
       search warrant in a specific case. She noted:
               “ ‘Judicial authorization of a particular search does not threaten the liberty of everyone,
               but rather authorizes a single search under particular circumstances. The legislative act,
               on the other hand, sweeps broadly, authorizing whole classes of searches, without any
               particularized showing. A judicial officer’s unreasonable authorization of a search
               affects one person at a time; a legislature’s unreasonable authorization of searches may
               affect thousands or millions and will almost always affect more than one. Certainly the
               latter poses a greater threat to liberty.’ ” Id. at 72-73 (quoting Krull, 480 U.S. at 365
               (O’Connor, J., dissenting, joined by Brennan, Marshall and Stevens, JJ.)).
¶ 92       Moreover, Justice O’Connor observed that the majority’s decision was at odds with the
       retroactivity principles in Griffith v. Kentucky, 479 U.S. 314 (1987), which held that “ ‘basic
       norms of constitutional adjudication’ and fairness to similarly situated defendants” required
       that opinions announcing new constitutional rules in criminal cases apply to all cases pending
       on direct review at the time the new rule is declared. Krull, 480 U.S. at 368 (O’Connor, J.,
       dissenting, joined by Brennan, Marshall and Stevens, JJ.) (quoting Griffith, 479 U.S. at 322).


                                                   - 22 -
       Justice O’Connor pointed out that, under the novel approach taken by the Krull majority, “ ‘no
       effective remedy is to be provided in the very case in which the statute at issue was held
       unconstitutional.’ ” Krueger, 175 Ill. 2d at 73 (citing Krull, 480 U.S. at 368 (O’Connor, J.,
       dissenting, joined by Brennan, Marshall and Stevens, JJ.)). As Justice O’Connor noted, “the
       lack of a remedy leaves no incentive for the aggrieved defendant to challenge the statute as
       unconstitutional.” Id. (citing Krull, 480 U.S. at 369 (O’Connor, J., dissenting, joined by
       Brennan, Marshall and Stevens, JJ.)).
¶ 93       The same flaws identified by this court in Krueger with respect to the Krull good-faith
       exception are inherent in the good-faith exception for police searches “conducted in
       objectively reasonable reliance on binding appellate precedent” (Davis, 564 U.S. at ___, 131 S.
       Ct. at 2423-24), applied by the majority in the case at bar. Under both good-faith exceptions,
       the police are said to have reasonably relied on existing authority (an authorizing statute in
       Krull; binding appellate authority in Davis), which is later found to be unconstitutional or
       overruled by subsequent case law. In both situations, there is a “grace period,” which could last
       several years, during which the state is free to perform unconstitutional searches and seizures
       with impunity. See Krueger, 175 Ill. 2d at 75; Krull, 480 U.S. at 361 (O’Connor, J., dissenting,
       joined by Brennan, Marshall and Stevens, JJ.). Just as in Krull, the Davis good-faith exception
       has the potential to affect thousands of people by authorizing a whole class of searches, in
       contrast to a single search authorized by a defective search warrant. See Krueger, 175 Ill. 2d at
       72-73; Krull, 480 U.S. at 365 (O’Connor, J., dissenting, joined by Brennan, Marshall and
       Stevens, JJ.). Moreover, under both Krull and Davis, the lack of a remedy leaves no incentive
       for a defendant to challenge a statute as unconstitutional or to seek to overturn case law
       authorizing an unconstitutional search. See Krueger, 175 Ill. 2d at 73; Krull, 480 U.S. at 368
       (O’Connor, J., dissenting, joined by Brennan, Marshall and Stevens, JJ.); see also Davis, 564
       U.S. at ___, 131 S. Ct. at 2438 (Breyer, J., dissenting, joined by Ginsburg, J.) (criticizing the
       Davis majority for adopting a good-faith exception at odds with retroactivity principles and
       arguing that a defendant has little incentive to challenge court precedent). Finally, unlike Leon,
       which “simply instructs courts that police officers may rely upon a facially valid search
       warrant,” the good-faith exceptions in Krull and Davis are difficult for courts to administer
       because it is “not apparent how much constitutional law the reasonable officer is expected to
       know.” Krull, 480 U.S. at 366-67 (O’Connor, J., dissenting, joined by Brennan, Marshall and
       Stevens, JJ.); see also Davis, 564 U.S. at ___, 131 S. Ct. at 2437 (Breyer, J., dissenting, joined
       by Ginsburg, J.) (application of the Davis good-faith exception will result in “complex legal
       argument and police force confusion”).
¶ 94       This court noted in Krueger that Krull had been severely criticized by fourth amendment
       scholars. See Krueger, 175 Ill. 2d at 76 (citing 1 Wayne R. LaFave, Search and Seizure
       § 1.3(h), at 96-99 (3d ed. 1996)). Davis also has received sharp criticism from legal scholars
       for its potential to erode, or even nullify, the federal exclusionary rule. See 1 Wayne R.
       LaFave, Search and Seizure § 1.3(h), at 132-46 (5th ed. 2012); George M. Dery III, “This
       Bitter Pill”: The Supreme Court’s Distaste for the Exclusionary Rule in Davis v. United States
       Makes Evidence Suppression Impossible to Swallow, 23 Geo. Mason U. Civ. Rts. L.J. 1, 19-23
       (2012); James J. Tomkovicz, Davis v. United States: The Exclusion Revolution Continues, 9
       Ohio St. J. Crim. L. 381, 400-02 (2011); David A. Moran, Hanging on by a Thread: The
       Exclusionary Rule (or What’s Left of It) Lives for Another Day, 9 Ohio St. J. Crim. L. 363,
       375-80 (2011). Several state courts already have rejected Davis on state law grounds. See, e.g.,

                                                   - 23 -
       Brown v. State, 767 S.E.2d 299, 302-03 (Ga. Ct. App. 2014); State v. Anderson, 445 S.W.3d
       895, 912 (Tex. App. 2014); State v. Koivu, 272 P.3d 483, 518-19 (Idaho 2012).
¶ 95       The majority’s recognition of the Davis good-faith exception in this case is totally at odds
       with Krueger, where this court held that our state exclusionary rule provides greater protection
       of our citizens’ constitutional rights than the federal exclusionary rule. I cannot see a way to
       reconcile today’s decision with Krueger. I would find that Krueger precludes this court from
       adopting the Davis good-faith exception for purposes of our state exclusionary rule, and thus,
       that defendant is entitled to a new suppression hearing.

¶ 96                 II. The Majority’s “Good-Faith Inquiry” and “Legal Landscape”
                        Theories Are Not Supported by the Narrow Holding in Davis
¶ 97       Even if I agreed that the Davis good-faith exception should be extended to the exclusionary
       rule arising out of article I, section 6, of the Illinois Constitution, I could not sign on to the
       majority’s alternative holding in this case. The majority finds that the good-faith exception in
       Davis is not limited to “objectively reasonable reliance on binding appellate precedent.” See
       Davis, 564 U.S. at ___, 131 S. Ct. at 2423-24. According to the majority, in the absence of any
       binding precedent authorizing the actions of the police:
               “[i]t would still be necessary to conduct the ‘good-faith inquiry’ and consider ‘whether
               a reasonably well trained officer would have known that the search was illegal in light
               of all of the circumstances.’ [Citation.] Clearly, application of the good-faith inquiry is
               not limited to the specific circumstances addressed by the Supreme Court in Davis or in
               any other Supreme Court case. [Citation.] The Supreme Court has found the
               exclusionary rule to be inapplicable in a variety of settings after undertaking the
               good-faith analysis, and the fact that a court might apply the good-faith exception in a
               new context not yet addressed by the Supreme Court does not mean that it is creating a
               ‘new, freestanding exception’ to the exclusionary rule. [Citations.]
                                                     ***
                    *** [W]e find in the alternative that, pursuant to the Supreme Court’s general
               good-faith analysis, the police conduct in relying on the legal landscape that existed at
               the time was objectively reasonable and a reasonable officer had no reason to suspect
               that his conduct was wrongful under the circumstances.” Supra ¶ 29.
¶ 98       I disagree with both aspects of the majority’s alternative holding: (1) that the Supreme
       Court’s good-faith decisions contemplate a general “good-faith inquiry” not limited to the
       specific circumstances in those decisions; and (2) that, in the absence of binding appellate
       precedent, the good-faith exception applies to a search conducted in objectively reasonable
       reliance on the existing “legal landscape.”
¶ 99       First, the authority the majority cites for the proposition that the “good-faith inquiry” is not
       limited to the specific circumstances in Davis, or in any other Supreme Court case, is a
       decision of the United States Court of Appeals for the Fourth Circuit (United States v.
       Stephens, 764 F.3d 327, 338 (4th Cir. 2014)), which, obviously, is not binding on this court.
       See In re May 1991 Will County Grand Jury, 152 Ill. 2d 381, 398 (1992). I do not find the
       reasoning in that case to be persuasive. The Supreme Court has, thus far, taken great care to
       limit application of the good-faith exception to specific, atypical searches involving reasonable
       reliance by the police. See United States v. Leon, 468 U.S. 897 (1984) (later-invalidated

                                                    - 24 -
        warrant); Illinois v. Krull, 480 U.S. 340 (1987) (subsequently overturned statute); Arizona v.
        Evans, 514 U.S. 1 (1995) (error in court-maintained database); Herring v. United States, 555
        U.S. 135 (2009) (error in police-maintained database); Davis v. United States, 564 U.S. ___,
        131 S. Ct. 2419 (2011) (later-reversed binding appellate precedent). In my view, these
        decisions should be read narrowly and their holdings limited to the particular factual scenarios
        before the Court. Warrantless searches generally are considered per se unreasonable unless
        they fall within “ ‘a few specifically established and well-delineated exceptions.’ ” People v.
        Galvin, 127 Ill. 2d 153, 169-70 (1989) (quoting Katz v. United States, 389 U.S. 347, 357
        (1967)). The majority’s adoption of a “general good-faith analysis” (supra ¶ 31) under which
        evidence resulting from an unconstitutional search will be admitted in the absence of gross
        negligence by the police, regrettably turns the exception into the rule. See United States v.
        Katzin, 769 F.3d 163, 189-90 (3d Cir. 2014) (en banc) (Greenaway, J., dissenting, joined by
        McKee, C.J., and Ambro, Fuentes, and Smith, JJ.).
¶ 100        Under the majority’s reasoning, police officers are authorized to conduct warrantless
        searches based solely on their own good judgment about the existence of probable cause, and,
        if they are wrong, the evidence will almost never be suppressed. The alarming scope of the
        majority’s alternative holding is exactly why this court rejected the Krull good-faith exception
        in Krueger. We feared that the good-faith exception would weaken our state exclusionary rule
        by leaving citizens without a remedy for constitutionally invalid searches and seizures. The
        dissenters in Davis echoed this concern with respect to the federal exclusionary rule.
                “[A]n officer who conducts a search that he believes complies with the Constitution but
                which, it ultimately turns out, falls just outside the Fourth Amendment’s bounds is no
                more culpable than an officer who follows erroneous ‘binding precedent.’ Nor is an
                officer more culpable where circuit precedent is simply suggestive rather than
                ‘binding,’ where it only describes how to treat roughly analogous instances, or where it
                just does not exist. Thus, if the Court means what it now says, if it would place
                determinative weight upon the culpability of an individual officer’s conduct, and if it
                would apply the exclusionary rule only where a Fourth Amendment violation was
                ‘deliberate, reckless, or grossly negligent,’ then the ‘good faith exception’ will swallow
                the exclusionary rule. ***
                    Any such change (which may already be underway) would affect not ‘an
                exceedingly small set of cases,’ [citation] but a very large number of cases, potentially
                many thousands each year. [Citation.] And since the exclusionary rule is often the only
                sanction available for a Fourth Amendment violation, the Fourth Amendment would
                no longer protect ordinary Americans from ‘unreasonable searches and seizures.’
                [Citations.] It would become a watered-down Fourth Amendment, offering its
                protection against only those searches and seizures that are egregiously unreasonable.”
                (Emphasis in original.) Davis, 564 U.S. at ___, 131 S. Ct. at 2438-40 (Breyer, J.,
                dissenting, joined by Ginsburg, J.).
¶ 101        The majority’s expansion of the Davis good-faith exception also runs afoul of this court’s
        holding in People v. Madison, 121 Ill. 2d 195 (1988), abrogated on other grounds by Horton v.
        California, 496 U.S. 128 (1990). In Madison, 121 Ill. 2d at 207-08, police officers conducted a
        warrantless inspection of a salvage yard pursuant to an authorizing provision in the Illinois
        Vehicle Code (Ill. Rev. Stat. 1983, ch. 95½, ¶ 5-403). The officers then seized 26 incomplete


                                                    - 25 -
        certificates of vehicle title without first obtaining a search warrant, despite statutory language
        stating that a warrant was required. The owner of the salvage yard was charged with possession
        of the incomplete titles. At trial, the defendant’s motion to suppress the evidence was granted,
        and the case was dismissed. The appellate court affirmed. This court affirmed the lower courts.
        Madison, 121 Ill. 2d at 211. We first held that the plain language of section 5-403 of the
        Vehicle Code required police officers to obtain a warrant before seizing evidence in the course
        of a valid administrative search. Id. at 200-06. Because the officers seized the titles without a
        warrant, the evidence was illegally obtained and subject to suppression. The State next argued
        that the evidence, even if illegally obtained, was not subject to the exclusionary rule because
        the officers relied, in good faith, on their own interpretation of the statute. We rejected the
        State’s invitation to extend the good-faith exceptions in Leon and Krull to these circumstances.
        We said that the officers were acting in defiance of, not reliance on, the language in the
        authorizing statute. Id. at 208. Moreover, we held:
                “to adopt the extension of the good-faith exception proposed by the State would
                essentially eviscerate the exclusionary rule as it is currently enforced. Police officers
                would be encouraged to defy the plain language of statutes as written in favor of their
                own interpretations in conducting searches and seizures. Such a proposal, giving the
                police unlimited authority to conduct searches and seizures until specifically restricted
                by the legislature or the courts, is fundamentally at odds with the central purpose of
                deterring police misconduct which underlies the exclusionary rule.” Id.
¶ 102       Thus, this court in Madison expressly refused to recognize an extension of the good-faith
        exception, reasoning that such an extension would eviscerate our state exclusionary rule by
        encouraging police officers to rely on their own interpretations of statutes rather than seek to
        obtain a warrant. In contravention of what we said in Madison, the majority now recognizes a
        general exception to the exclusionary rule, whereby an officer’s interpretation of a statute or
        case law, if made in “good faith,” would prevent the exclusion of evidence. Today’s decision is
        a radical departure from our settled case law in both Krueger and Madison, which the majority
        does not reconcile.
¶ 103       Under the second part of the majority’s alternative holding, the majority rules that, in the
        absence of binding appellate precedent authorizing a search, Davis allows a good-faith
        exception for searches conducted in reasonable reliance on the “legal landscape” that existed at
        the time the search was conducted. Supra ¶¶ 31, 51. The majority identifies only two cases
        decided prior to April 23, 2009, which might have justified the officers’ actions at the time of
        the search. See supra ¶ 52 (citing United States v. Garcia, 474 F.3d 994, 996-98 (7th Cir.
        2007), and United States v. McIver, 186 F.3d 1119, 1126-27 (9th Cir. 1999)). These two
        nonbinding decisions were, in the majority’s view, sufficient to comprise the prevailing “legal
        landscape” upon which the police could have reasonably relied in conducting their warrantless
        search. 7

            7
             The majority states that the Supreme Court’s “beeper” cases, United States v. Knotts, 460 U.S. 276
        (1983), and United States v. Karo, 468 U.S. 705 (1984), were “widely and reasonably understood to
        stand for the proposition that the fourth amendment was simply not implicated by electronic
        surveillance of automotive movements.” Supra ¶ 52. However, most of the federal court opinions
        referenced by the majority were decided after the search in this case took place, and, thus, could not
        have been relied upon by the Aurora police.

                                                      - 26 -
¶ 104        The majority’s “legal landscape” theory is directly at odds with Davis, which contains
        multiple, repeated references to the officers’ reasonable reliance on “binding” precedent.
        Davis recognized a narrow exception, whereby “searches conducted in objectively reasonable
        reliance on binding appellate precedent are not subject to the exclusionary rule.” Davis, 564
        U.S. at ___, 131 S. Ct. at 2423-24. The Court found that the officers’ search of the defendant
        incident to his arrest “followed the Eleventh Circuit’s Gonzalez precedent to the letter.” Id. at
        ___, 131 S. Ct. at 2428. The Court emphasized that the officers strictly complied with
        “then-binding Circuit law” and “scrupulously adhered to governing law” in the Eleventh
        Circuit. Id. at ___, ___, 131 S. Ct. at 2428, 2434. Furthermore, in the course of explaining that
        its acceptance of a good-faith exception would not deter defendants from challenging existing
        fourth amendment doctrine in future cases, the Court noted that “defendants in jurisdictions in
        which the question remains open will still have an undiminished incentive to litigate the issue.”
        (Emphasis added.) Id. at ___, 131 S. Ct. at 2433. See also Davis, 564 U.S. at ___, 131 S. Ct. at
        2435 (Sotomayor, J., concurring in the judgment) (noting that “[t]his case does not present the
        markedly different question whether the exclusionary rule applies when the law governing the
        constitutionality of a particular search is unsettled”). Davis thus recognized that its holding
        was limited to jurisdictions which clearly authorized the officers’ conduct.
¶ 105        The majority’s alternative holding is an alarming and unwarranted expansion of the
        carefully circumscribed good-faith exception in Davis. There are no references in Davis to
        “generally accepted authority,” “legal landscape,” or persuasive or well-reasoned precedent.
        See United States v. Ortiz, 878 F. Supp. 2d 515, 539-40 (E.D. Pa. 2012). See also United States
        v. Martin, 712 F.3d 1080, 1081-82 (7th Cir. 2013) (per curiam) (where there was no binding
        appellate precedent in the Eighth Circuit at the time that Iowa law enforcement officers
        attached a GPS device to the defendant’s car, the court declined to expand Davis to allow
        police to rely on “a diffuse notion of the weight of authority around the country”).
        Accordingly, the majority’s holding that the Davis good-faith exception applies based on the
        officers’ objectively reasonable reliance on the “legal landscape” is a deliberate misreading of
        Davis.
¶ 106        The majority’s alternative holding is troubling for the additional reason that it signifies this
        court’s abandonment of its duty to decide constitutional issues and shifts such decisionmaking
        to the police. Based on its application of the Davis good-faith exception, the majority declines
        to consider the important constitutional issues raised in this appeal. At the time of the search in
        this case, there was no binding precedent in Illinois with respect to warrantless, surreptitious
        GPS installation and monitoring. And because the majority refuses to address the
        constitutionality of GPS surveillance, there still is none. I fear that the majority’s expansion of
        the good-faith doctrine will inevitably lead to the avoidance of meaningful analysis of the
        constitutionality of searches and seizures, particularly those involving new technology.

¶ 107                       III. Knotts, Karo, and Garcia Were Not “Binding”
                                           Authority Under Davis
¶ 108      My final point of disagreement is with the majority’s application of the Davis good-faith
        exception to the police officers’ objectively reasonable reliance on United States v. Knotts, 460
        U.S. 276 (1983), United States v. Karo, 468 U.S. 705 (1984), and United States v. Garcia, 474



                                                     - 27 -
        F.3d 994 (7th Cir. 2007). None of these cases constitutes “binding” precedent within the
        meaning of Davis.
¶ 109       Knotts held that the use of a covert beeper device to monitor a vehicle’s movements during
        a single journey did not amount to a search because “[a] person traveling in an automobile on
        public thoroughfares has no reasonable expectation of privacy in his movements from one
        place to another.” Knotts, 460 U.S. at 281-82, 285. The beeper was placed in a chloroform
        container with the consent of the container’s owner before being transferred to the defendant.
        Id. at 278. The Court expressly left open the question of whether the warrantless installation of
        the device converted the subsequent tracking into a search. Id. at 279 n.*. See also id. at 286
        (Brennan, J., concurring in the judgment, joined by Marshall, J.) (“I think this would have been
        a much more difficult case if respondent had challenged, not merely certain aspects of the
        monitoring of the beeper ***, but also its original installation.”). Thus, Knotts did not
        “specifically authorize[ ]” the “particular police practice” (emphasis omitted) (Davis, 564 U.S.
        at ___, 131 S. Ct. at 2429) in this case—the installation of the GPS device on the Kia, and
        officers could not have reasonably relied on Knotts in their decision to install the device
        without a warrant.
¶ 110       Karo addressed the government’s placement of a beeper device in a container of ether,
        which was sold to the respondents by a government informant and used to monitor them
        without respondents’ knowledge. The Court held that the respondents had no legitimate
        expectation of privacy in the container because, at the time of the beeper’s placement, the
        respondents did not own the container. Karo, 468 U.S. at 711. Because the container’s owner
        consented to the beeper placement, the actual installation of the beeper violated no one’s fourth
        amendment rights. Id. The Court went on to hold that the transfer of the beeper-laden can to the
        respondents did not constitute a search because it conveyed no information that respondents
        wished to keep private and, thus, infringed no privacy interests. Id. at 712. Nor did the transfer
        constitute a seizure, because there was no “meaningful interference with an individual’s
        possessory interests” in the property. (Internal quotation marks omitted.) Id. As in Knotts, the
        Karo Court “did not consider a scenario in which the government installs a tracking device on
        property that already belongs to the defendant.” United States v. Sparks, 711 F.3d 58, 65 n.4
        (1st Cir. 2013).
¶ 111       Neither Knotts nor Karo stands for the proposition that the warrantless installation of a
        tracking device onto a privately owned vehicle without the owner’s consent is lawful under the
        fourth amendment. Therefore, the police in this case could not have reasonably relied on either
        of these cases to conclude that the nonconsensual installation of the GPS device was
        constitutionally authorized. Significantly, United States v. Jones, 565 U.S. ___, 132 S. Ct. 945
        (2012), in which the Court found that installation of a GPS device was a search, did not
        overrule either Knotts or Karo but distinguished them on the basis that neither case involved
        the nonconsensual installation of a tracking device onto private property. In other words, the
        Supreme Court expressly rejected the reading of those cases which the majority adopts here.
        See id. at ___, 132 S. Ct. at 951-52 (holding that a trespassory installation of a tracking device
        was not at issue in Knotts because the beeper was placed in the container with the consent of
        the then-owner, and Knotts did not challenge that installation); id. at ___, 132 S. Ct. at 952
        (holding that the installation of the beeper in Karo was with the consent of the original owner;
        moreover, because “Karo accepted the container as it came to him, beeper and all, [he] was
        therefore not entitled to object to the beeper’s presence. [Citation.] Jones, who possessed the

                                                    - 28 -
        Jeep at the time the Government trespassorily inserted the information-gathering device, is on
        much different footing.”)
¶ 112       The fact that the Jones Court distinguished Knotts and Karo, but did not overrule them,
        takes this case out of the Davis good-faith exception. In Davis, the police officers’ search
        followed binding circuit precedent “to the letter,” and, although that precedent was later
        overturned, the officers’ conduct at the time of the search “was in strict compliance with
        then-binding Circuit law and was not culpable in any way.” Davis, 564 U.S. at ___, 131 S. Ct.
        at 2428. The complete absence of police culpability or deliberate misconduct “doom[ed]
        Davis’s claim” because exclusion of the evidence would not yield any meaningful deterrence.
        Id. at ___, 131 S. Ct. at 2428-29. Under the Court’s reasoning, where binding appellate
        authority “specifically authorizes a particular police practice” (emphasis in original) (id. at
        ___, 131 S. Ct. at 2429), exclusion of the evidence does not serve the purpose of deterring
        unconstitutional police conduct because the sole responsibility for the fourth amendment
        violation lies with the appellate judiciary and not with the police. When the police conduct a
        search in reliance on precedent that does not specifically authorize the particular practice,
        however, the exclusionary rule does provide meaningful deterrence. It deters law enforcement
        officers from taking the fourth amendment inquiry into their own hands by extrapolating from,
        or analogizing to, existing case law, instead of seeking a warrant from a neutral magistrate. See
        United States v. Katzin, 769 F.3d 163, 191-92 (3d Cir. 2014) (en banc) (Greenaway, J.,
        dissenting, joined by McKee, C.J., and Ambro, Fuentes, and Smith, JJ.). The exclusionary rule
        also encourages law enforcement officials to “err on the side of constitutional behavior” in the
        face of unsettled or equivocal fourth amendment law. See Davis, 564 U.S. at ___, 131 S. Ct. at
        2435 (Sotomayor, J., concurring in the judgment); State v. Mitchell, 323 P.3d 69, ¶ 31 (Ariz.
        Ct. App. 2014). “[T]he Davis requirement of ‘binding appellate precedent’ means that
        government agents should not be and need not be vested with discretion in predicting or
        anticipating how the law will develop and how it should be applied. *** The solution is simple:
        the import of Davis is that officers acting without clearly applicable binding appellate guidance
        should err on the side of caution and obtain a warrant.” United States v. Ortiz, 878 F. Supp. 2d
        515, 542 (E.D. Pa. 2012).
¶ 113       In contrast to Davis, where binding precedent explicitly authorized the officers’ actions
        and the officers were not culpable in any way because they followed the Eleventh Circuit
        precedent “to the letter” (Davis, 564 U.S. at ___, ___, 131 S. Ct. at 2428, 2429), here there was
        no binding precedent which specifically authorized the police officers’ conduct. See, e.g., id. at
        ___, 131 S. Ct. at 2437 (Breyer, J. dissenting, joined by Ginsburg, J.) (Davis did not address
        officers’ reliance on a decision with “clearly distinguishable” or “highly analogous” facts);
        United States v. Sparks, 711 F.3d 58, 64 (1st Cir. 2013) (Davis good-faith exception applies
        only to precedent that is “clear and well-settled”). Thus, there is no basis for holding that the
        police reasonably relied on Knotts or Karo as authorization for their installation of the GPS
        device without first obtaining a warrant or permission from the vehicle’s owner.
¶ 114       The majority also holds that Davis applies because the Aurora police acted in objectively
        reasonable reliance on the Seventh Circuit’s decision in United States v. Garcia, 474 F.3d 994
        (7th Cir. 2007). Garcia held that the warrantless installation of a GPS tracking device on a
        vehicle in order to obtain information about a suspect’s movements in the vehicle was not a
        fourth amendment “search.” Id. at 996-98. Unlike the Eleventh Circuit precedent relied on by
        the police in Davis, however, Garcia was not “binding appellate precedent” on Illinois state

                                                    - 29 -
        courts, the jurisdiction in which the Aurora police were operating and in which defendant was
        prosecuted.
¶ 115        The applicable body of case law upon which a law enforcement officer may reasonably
        rely consists of those decisions that are binding on the jurisdiction in which the officer
        operates. See Hudson v. Michigan, 547 U.S. 586, 599 (2006) (noting that officers are expected
        to learn and abide by “what is required of them” by courts having jurisdiction over them). The
        Davis good-faith exception thus is not available unless there exists binding precedent within
        the particular jurisdiction governing the law enforcement officials. See United States v.
        Aguiar, 737 F.3d 251, 261 (2d Cir. 2013) (holding that “binding appellate precedent” within
        the meaning of Davis refers only to precedent of the Second Circuit and the United States
        Supreme Court); United States v. Barraza-Maldonado, 732 F.3d 865, 867 (8th Cir. 2013)
        (“[f]or the good faith exception to apply, officers performing a particular investigatory
        action—such as GPS tracking—must strictly comply with binding appellate precedent
        governing the jurisdiction in which they are acting”).
¶ 116        Where state courts are silent on the constitutionality of a particular police practice, law
        enforcement officers who engage in that practice without first obtaining a search warrant from
        a neutral magistrate must knowingly accept the risk that their conduct will be found
        unconstitutional. First, they risk that a state court may decide to depart from federal case law in
        interpreting a federal constitutional provision. Caleb Mason, New Police Surveillance
        Technologies and the Good-Faith Exception: Warrantless GPS Tracker Evidence After United
        States v. Jones, 13 Nev. L.J. 60, 76 (2012). Decisions of a United States court of appeals, while
        persuasive, are not binding on state courts. In re May 1991 Will County Grand Jury, 152 Ill. 2d
        381, 398 (1992) (citing People v. Fields, 135 Ill. 2d 18, 72 (1990)); see also People v. Eyler,
        133 Ill. 2d 173, 225 (1989) (“[u]ntil the Supreme Court of the United States has spoken, State
        courts are not precluded from exercising their own judgments on Federal constitutional
        questions”). Second, the police risk that a state court may interpret a constitutional provision in
        its own state constitution more strictly than a corresponding provision in the federal
        constitution. See In re May 1991 Will County Grand Jury, 152 Ill. 2d 381, 390 (1992). In fact,
        this court has held that the Illinois Constitution of 1970 “offers greater protection against the
        invasion of an individual’s privacy rights than does the Federal Constitution.” Id. Thus, in a
        posture of state silence and federal approval of a particular search, the exclusionary rule serves
        its intended purpose: to “deter future Fourth Amendment violations.” Davis, 564 U.S. at ___,
        131 S. Ct. at 2426; see also id. at ___, 131 S. Ct. at 2435 (Sotomayor, J., concurring in the
        judgment) (“when police decide to conduct a search or seizure in the absence of case law (or
        other authority) specifically sanctioning such action, exclusion of the evidence obtained may
        deter Fourth Amendment violations” (emphasis added)); Caleb Mason, New Police
        Surveillance Technologies and the Good-Faith Exception: Warrantless GPS Tracker Evidence
        After United States v. Jones, 13 Nev. L.J. 60, 76 (2012).
¶ 117        Of course, the police can avoid the harsh consequence of the evidence being excluded by
        obtaining a warrant in the first place, rather than gambling that the search will not eventually be
        held unconstitutional by a court in that jurisdiction. 8 In this case, the officers were state police

            8
             A warrant is now statutorily required in Illinois before the police may use a GPS to track a person’s
        movements. Effective August 26, 2014, the Freedom From Location Surveillance Act requires a law
        enforcement agency to obtain a court order supported by probable cause before using an electronic

                                                       - 30 -
        officers investigating a state crime and had no reason to believe that the case would be
        prosecuted in federal court. 9 Accordingly, the officers could not have presumed, in reliance on
        Garcia, that the warrantless installation of the GPS device was constitutional.
¶ 118       For the foregoing reasons, I respectfully dissent.

¶ 119       JUSTICES FREEMAN and THEIS join in this dissent.




        device to obtain “current or future location information pertaining to a person or his or her effects.”
        Pub. Act 98-1104, § 10 (eff. Aug. 26, 2014).
            9
              The majority emphasizes that the Aurora police detective “stood in exactly the same shoes” as the
        Alabama police officer in Davis, who conducted a search in the course of investigating a state traffic
        offense and was found to have relied on federal appellate precedent. Supra ¶¶ 31, 52. At the time of the
        search in Davis, however, Alabama state case law expressly authorized the search. State v. Gargus, 855
        So. 2d 587, 590 (Ala. Crim. App. 2003); see Caleb Mason, New Police Surveillance Technologies and
        the Good-Faith Exception: Warrantless GPS Tracker Evidence After United States v. Jones, 13 Nev.
        L.J. 60, 77 n.101 (2012). By contrast, prior to the search in this case, no Illinois state court had
        addressed the constitutionality of GPS installation or tracking.

                                                      - 31 -